Citation Nr: 0812075	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-32 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for anxiety disorder.

(The issue of entitlement to a disability rating in excess of 
10 percent for bilateral tubal adhesive disease with history 
of tuboplasty is deferred and will be the subject of a 
separate appellate decision.)


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1987 to May 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDING OF FACT

The veteran's anxiety is not productive of reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- or long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for anxiety 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic 
Code 9400 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
March, April and May of 2004, prior to the initial AOJ 
decision on her claim.  These letters read as a whole advised 
the veteran of the all the Pelegrini II elements as stated 
above.  However, in January 2008, the Court of Appeals for 
Veterans Claims (Court) decided Vazquez-Flores v. Peake, 
holding that, for a claim seeking increased compensation for 
an already service-connected disability, 38 U.S.C.A. § 
5103(a) requires that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores, No. 05-0355 (U.S. Vet. App., 
January 30, 2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria that would not be 
satisfied by the demonstration of a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id., see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Finally, the notice must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

Here the duty to notify was not satisfied prior to the 
initial adjudication.  Although any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, VA can avoid reversal 
by showing that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.")); (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Additionally, consideration also should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, supra at 
9.

In this case, the Board finds that any notice errors as a 
result of the Vasquez-Flores decision did not affect the 
essential fairness of the adjudication of the veteran's claim 
for an increased disability rating for service-connected 
anxiety.  The veteran was advised in the notices that she 
must provide evidence demonstrating a worsening or increase 
in the severity of her disability, and that such information 
could include different types of medical and lay evidence 
such as statements from her doctors, including physical and 
clinical findings and the results of any laboratory tests or 
x-rays; her own statements completely describing her 
symptoms, their frequency and severity and other involvement, 
extension and additional disablement caused by the 
disability; and statements from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner her disability has become worse.  
She was also advised to identify any recent VA treatment.  In 
addition, she was notified that it was her responsibility to 
support the 
claim with appropriate evidence.  

Further, the veteran demonstrated actual knowledge of what 
she needed to show in order to be entitled to a higher 
disability rating.  The veteran testified at a RO hearing in 
March 2006 of her daily symptoms and how they affect her work 
and social functioning.  She also acknowledged that she 
should have gotten a statement from her boss to support her 
claim about her difficulties at work.  In addition, the 
veteran underwent two VA examinations at which she described 
her symptoms and the affect they were having on her work and 
life.  Thus the veteran's testimony and statements at the VA 
examinations are sufficient to show that she had actual 
knowledge of the need to show an increase in occupational and 
social impairment to establish entitlement to a higher 
disability rating for her service-connected anxiety disorder.  

Furthermore, the veteran was provided notice in August 2006 
that disability ratings were assigned a rating from 0 to 100 
percent under the schedule for evaluating disability as 
published in the Code of Regulations, that disability ratings 
may be assigned at other levels, and that the nature and 
symptoms, severity and duration, and impact on employment 
were considered in determining disability ratings.  

For these reasons, the Board finds that the veteran will not 
be prejudiced by the adjudication of her claim at this time.  
The veteran either had actual knowledge or a reasonable 
person could be expected to understand what was needed.  
Thus, even assuming a notice error, the Board concludes the 
error was harmless.  See Medrano v. Nicholson, 21 Vet. 
App. 165, 170 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  Further, the Board finds that the 
post-adjudicatory correspondence and adjudicatory process 
render any notice deficiencies nonprejudicial because the 
veteran was provided notice of the missing elements and 
subsequent adjudication.  Accordingly, the Board finds that 
any error in the notices provided to the veteran on his claim 
for an increased disability rating have not affected the 
essential fairness of the adjudication.  

The Board also notes that the veteran was provided notice in 
August 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006), that a disability rating and an effective date 
for the award of benefits will be assigned if the benefit 
sought is awarded.  However, given the denial of the 
veteran's claim, any questions as to a disability rating or 
effective date are moot.  Thus the Board finds that the 
veteran has not been prejudiced by VA's failure to provide 
notice earlier on these elements of her claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  She was told it was her responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran identified information and evidence in 
connection with her claim, which indicates she knew of the 
need to provide VA with information and evidence to support 
her claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from 
February 2004 through July 2006.  The veteran has not 
identified receiving any recent private medical treatment for 
her anxiety disorder.  The veteran was notified in the rating 
decisions, Statement of the Case and Supplemental Statements 
of the Case of what evidence had been obtained and 
considered.  She has not identified any additional evidence 
not previously considered.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist includes providing the veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The veteran was afforded VA examinations in 
October 2004 and February 2006.  Significantly, the Board 
observes that she does not report that the condition has 
worsened since she was last examined, and thus a remand is 
not required solely due to the passage of time.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
   
Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

The veteran's service-connected anxiety disorder is currently 
evaluated as 30 percent disabling under Diagnostic Code 9400.  
The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130 (2007).  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id. at 443. 

The current 30 percent disability rating requires a 
showing of:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), 
due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, 
directions, recent events).

A 50 percent disability rating requires a showing of:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent disability rating requires a showing of:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.

Finally, a 100 percent disability rating requires a showing 
of:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130 (2007).

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

After reviewing all the evidence, the Board finds that the 
preponderance of the evidence is against finding that a 
disability rating in excess of 30 percent is warranted 
because the evidence fails to show the veteran's anxiety 
disorder is consistent with occupational and social 
impairment with reduced reliability and productivity.  

VA treatment records show the veteran has received treatment 
for her anxiety and is currently on daily medication.  She 
has received intermittent counseling at VA since 2004 for her 
anxiety.  The treatment records show she has complained of 
such symptoms as depression, anxiety, panic, sleep 
disturbance, obsessive traits, and social isolation.  She has 
also reported having problems at work, which mostly appear to 
be related to her physical problems.  On the other hand, they 
also show she reports getting along well with her co-workers 
and being involved in positive activities such as yoga, 
walking and playing with her dog.

The veteran has also undergone two VA examinations.  At the 
first examination, conducted in October 2004, the veteran 
reported that she continues to have periods of anxiety but is 
able to work full-time as an aircraft mechanic.  She stated 
that some days she feels more depressed, and other days more 
anxious.  She has trouble trusting anyone, and is aware of 
the need to maintain some control over situations.  She did 
not describe any panic episodes in recent years.  It was 
noted that her current treatment consisted of taking 
venlafaxine 75-150 mg daily as prescribed by her primary care 
provider.  

As for her social and employment history, the veteran 
reported she is divorced, without children, and in no current 
relationship.  She was employed full-time as an aircraft 
power plant mechanic with Rolls Royce Corporation.  Her 
current daily activities involved walking her dog, watching 
television, doing crosswords, and using the internet for 
searches and keeping in contact with out-of-state friends.  
She reported occasionally having dinner or a movie with a 
platonic male friend.  

Mental status examination was essentially normal except that 
the veteran was tearful at times when describing the events 
of her past life and she described her mood as "anxious, 
generally a bit worried."  She also reported a tendency to 
avoid crowds or situations where she feels out of control.  
Her affect was generally pleasant, but variable from anxiety 
to tearfulness.  

The diagnosis was anxiety disorder, not otherwise specified, 
with obsessive traits.  A GAF score of 65 was assigned.  The 
examiner stated that the veteran presents with a mixture of 
anxiety based symptoms including obsessive traits that do not 
quite meet the criteria for a diagnosis of obsessive-
compulsive disorder.  She did not describe any current panic 
attacks.  He further stated that, at present, the veteran is 
employed full-time but her symptoms appear to produce at 
least mild to moderate social impairment. 

At the second VA examination conducted in February 2006, the 
veteran reported anxious mood, loss of interest in previous 
enjoyable activities such as reading, crying spells, initial 
and middle insomnia, hopelessness, helplessness, panic 
attacks, and poor concentration.  She further reported that 
she has missed two to three days of work per month in the 
previous year secondary to anxiety.  No other industrial 
problems were identified as due to her anxiety disorder 
although she did report difficulty at times performing the 
physical aspects of her job due to her medical problems.  She 
also reported spending her leisure time with her boyfriend, 
doing yard work, and doing charity work.  

Again, the mental status examination was basically normal 
except the veteran reported her mood as "anxious and 
paranoid,"  and her affect was pleasant but tearful.  Her 
thoughts were focused on the future and what will happen if 
she becomes incapacitated (apparently due to multiple 
sclerosis of which she was diagnosed to have in January 
2004).  She did describe experiencing problems with remote 
memory, but recent memory was intact.  No major cognitive 
problems were identified.

The diagnosis was again anxiety disorder, not otherwise 
specified, with obsessive traits.  The examiner noted that 
these conditions are chronic with no documented remissions.  
Rather the veteran has remained symptomatic with treatment.  
He assigned a GAF score of 65 reflecting a mild impairment in 
industrial and social functioning.  

In addition to the above evidence, the veteran has submitted 
statements and testified at a RO hearing before a Decision 
Review Officer in March 2006.  In a statement received in 
April 2005, the veteran reported struggling to keep up with 
her peers at work on a daily basis and having a great change 
in her work habits and interaction with others at work and 
outside of work.  She said she is afraid of many things that 
keep her at home working crossword puzzles and using the 
Internet.  She also stated that she withdrew from school in 
June/July 2004 due to her concentration and retention of 
school work.  She said that her being single and unable to 
have children adds to her depression and anxiety.  

At the hearing in March 2006, the veteran reported having 
daily anxiety, mostly after she gets off work.  She also 
reported missing about three days of work in the past month 
due to her anxiety, not wanting to leave the house.  She 
characterized herself as "withdrawn" and said she does not 
like to be around a lot of people.  However, at work, she 
mostly works alone so she does not have too many problems 
there unless she has to interact with the other mechanics.  
She also reported having memory problems.  

The Board finds that the veteran's disability picture shown 
by the evidence is not consistent with the criteria for a 
disability rating higher than 30 percent.  The veteran has 
reported some intermittent periods of inability to perform 
occupational tasks as evidence by her taking time off from 
work due to her anxiety.  However, the evidence also shows 
that she generally functions satisfactorily at work and with 
routine behavior.  She is independent in self-care, and her 
conversation is normal. Her symptoms mainly consist of 
depression, anxiety, inability to trust, panic, sleep 
impairment, and mild memory loss.  These symptoms are clearly 
consistent with the criteria for a 30 percent disability 
rating.  

In contrast, this evidence does not show that she has reduced 
reliability or productivity because of her symptoms.  Nor 
does it show she has such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; and difficulty in establishing and maintaining 
effective work and social relationships.  

The medical evidence shows her affect is generally consistent 
with her mood.  Her speech is normal.  Although she has 
reported panic attacks, they have not been reported as 
occurring more than once a week.  She has complained of some 
problems with memory retention, but there is no consistent 
report of whether the problems are with her short- or long-
term memory.  There is also no showing that she has 
difficulty in understanding complex command, impaired 
abstract thinking or difficulty in establishing and 
maintaining effective work and social relationships.  She has 
reported getting along with her co-workers, and she was in a 
relationship and reported doing charity work at her last VA 
examination.  

Finally, both VA examiners scored the veteran's GAF as 65.  A 
GAF score of 61-70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well and has some meaningful 
relationships.  See DSM-IV at 44-47.  Thus the GAF score 
assigned by the examiners is most consistent with the 
criteria for a 30 percent disability rating.

For the foregoing reasons, the preponderance of the evidence 
is against the veteran's claim for a disability rating in 
excess of 30 percent for her service-connected anxiety 
disorder.  The preponderance of the evidence being against 
the veteran's claim, the benefit of the doubt doctrine is not 
for application.  Consequently, the veteran's claim must be 
denied.


ORDER

An increased rating for anxiety is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


